Citation Nr: 0625171	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
tinnitus, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which determined that there was no clear and 
unmistakable error in an April 2002 rating decision which 
granted service connection for bilateral tinnitus and 
assigned a 10 percent evaluation.  Because the October 2002 
rating decision was not final when the veteran filed his 
claim for clear and unmistakable error, the disagreement is 
with the initial evaluation assigned, and not a prior final 
decision, and the Board has phrased the issue as such.

The veteran's service connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus, bilateral or 
unilateral.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased initial evaluation for 
bilateral tinnitus, specifically a 10 percent evaluation for 
each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER

An initial schedular evaluation in excess of 10 percent for 
bilateral tinnitus is denied.




____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


